SHARE EXCHANGE AGREEMENT [f8k_vikingminerals040814.htm]


dated as of


April 8th, 2014


between


INDIE GROWERS ASSOCIATION INC.


and


THE UNDERSIGNED SHAREHOLDERS


relating to the purchase and sale


of


100% of the Outstanding Member Units


of


INDIE GROWERS UNION LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

SHARE EXCHANGE AGREEMENT

EFFECTIVE DATE OF AGREEMENT: April 8th, 2014

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is by and between INDIE GROWERS
ASSOCIATION INC. a Nevada corporation (“Buyer”) and the selling shareholders
outlined below (“Sellers”).

W I T N E S S E T H :

WHEREAS the Sellers are the beneficial owners of 100% of the Member Units of
INDIE GROWERS UNION LLC a Washington State LLC (the “Company”) and desire to
sell 100% of the Member Units allocated as described below to Buyer, a publicly
traded company and Buyer desires to purchase the Member Units from Sellers upon
the terms and subject to the conditions hereinafter set forth. The member Units
of the Company are held as follows or see attachment B:

85% John Moreno

 

10% Arnie De Witt III 5% Michelle Moreno

 

100% of Indie Growers Union LLC, of which all Member Units are covered under
John Moreno signature.

 

AND WHEREAS Indie Growers Union or the Company is the registered and beneficial
owner of a variety of assets as stated in attachment a and below but inclusive
of all contracts associated with IGU, domain names, intellectual rights and any
other assets associated with IGU that are necessary for conducting the business
of the Company, the sufficiency and title of which has been verified by the
Buyer.

 

AND WHEREAS the parties agree that the Shares of Indie Growers Association or
the Buyer shall not be subject to a share consolidation for a period of two
years from the date of this Agreement.

 

THEREFORE, the parties hereto agree as follows:

1.       Definitions

 

1.                             Other Definitional and Interpretative Provisions.
Unless specified otherwise, in this Agreement the obligations of any party
consisting of more than one Person are joint and several. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Articles and Sections are to Articles and Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import. “Writing,” “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

2.       Purchase and Sale and Transfer of Rights, Closing Condition

 

1.                             Purchase and Sale. Upon the terms and subject to
the conditions of this Agreement, Seller agrees to sell to Buyer and Buyer
agrees to purchase from Seller, 100% of the outstanding Member Units of the
Company in exchange for 87,500,000 shares of common stock of the Buyer issued to
the Seller at a deemed price of $0.01 per share for a total purchase value of
$875,000. The total amount of the shares issued and outstanding will be 125m
shares. The Shares shall be issued as follows:

See attachment B

 

2.                             Closing. The Closing shall be before or on April
30th, 2014.

 

Representations and Warranties of the Sellers

Seller makes the following representations and warranties to Buyer with respect
to the Company as of the date hereof (except to the extent expressly relating to
a specific date, in which event such representation or warranty shall be made as
of such date), which shall be unaffected by any investigation heretofore or
hereafter made by or on behalf of Buyer:

3.                             Corporate Existence and Power. The Company is a
LLC duly incorporated, validly existing and in good standing under the laws of
its jurisdiction of incorporation and has all corporate powers required to carry
on its business as now conducted.

 

 

 

 

4.                             Corporate Authorization and Binding Effect. The
execution, delivery and performance by Seller of this Agreement, and the
consummation by each of the Sellers and the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate and shareholder action by each of the Sellers and the Company. Seller
and the Company have full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement and each
Related Agreement to which it is a party has been duly executed and delivered by
Seller and the Company and, assuming due and valid authorization, execution and
delivery thereof by Buyer, this Agreement is a valid and binding obligation of
Seller and the Company party thereto, enforceable in accordance with its terms
and conditions.

 

5.                             Governmental Authorization. The execution,
delivery and performance by the Seller of this Agreement and the consummation by
the Seller of the transactions contemplated hereby require no action by or in
respect of, or filing with, any Governmental Authority.

 

6.                             Noncontravention. The execution, delivery and
performance by the Seller of this Agreement and the consummation by Seller and
the Company of the transactions contemplated hereby and thereby do not and will
not contravene or conflict with the certificates or articles of incorporation or
bylaws of the Seller or the Company; contravene or conflict with or constitute a
violation of any provision of any Law binding upon or applicable to the Seller
or the Company or any of their respective properties or assets; result in a
violation or a breach of, or constitute a default or require any consent under
or give rise to a right of termination, cancellation or acceleration of any
right or obligation of the Company or to a loss of any benefit to which the
Company is entitled under any provision of any note, bond, mortgage, indenture,
lease, agreement, contract, obligation or other instrument to which the Company
is bound, or any license, franchise, permit or other similar authorization held
by the Company; or result in the creation or imposition of any Lien on any asset
of the Company, except for any Permitted Liens.

 

7.                             Capitalization. All outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid,
nonassessable and free from preemptive rights. Except as set forth in this
Section 3.05, there are no outstanding shares of capital stock or other voting
securities of or other ownership interests in the Company; ) securities of the
Company convertible into or exchangeable for shares of capital stock or voting
securities of or other ownership interests in the Company; or options or other
rights to acquire from the Company, or any obligation of the Company to issue,
transfer or sell, any capital stock or voting securities of or other ownership
interests in the Company or securities convertible into or exchangeable for
capital stock or voting securities of or other ownership interests in the
Company (the items in clauses (i), (ii) and (iii) being referred to collectively
as the “Company Securities”). There are no outstanding obligations of the
Company to repurchase, redeem or otherwise acquire any Company Securities. The
Company does not have any Subsidiaries.

 

8.                             Ownership of Shares. Seller is the record and
beneficial owner of the Shares, free and clear of any Lien, and will transfer
and deliver to Buyer at the Closing valid title to the Shares, free and clear of
any Lien.

 

9.                             Permits; Compliance. The Company is in possession
of all franchises, grants, authorizations, licenses, permits, easements,
variances, exceptions, consents, certificates, approvals, clearances and orders
of any Governmental Authority necessary for the Company to operate its repair
and manufacturing business as currently conducted, to own, lease and operate its
properties and to carry on the Business (the “Company Permits”) and the use and
operation by the Company of its properties and the conduct of the Business
comply with the requirements and conditions of all Company Permits.

 

10.                          Financial Statements. The Company is newly formed
and does not yet have consolidated financial statements of the Company,
(collectively, the “Financial Statements”).

 

11.                          Books and Records. The books of account, minute
books and stock record books of the Company are complete and correct in all
material respects and have been maintained in accordance with reasonable and
customary business practices. The minute books of the Company contain records
that are complete and correct in all material respects of all meetings of, and
corporate action taken by (including all actions by unanimous written consent),
the shareholders and directors of the Company since inception. True and complete
copies of all minute books and all stock record books of the Company have
heretofore been made available to Buyer.

 

12.                          Absence of Certain Changes. The Company has
conducted its business in the ordinary course consistent with past practices and
there has not been:

 

                       a.            any event, occurrence or development which
has had a Company Material Adverse Effect;

                       b.            any declaration, setting aside or payment
of any dividend or other distribution with respect to any shares of capital
stock of the Company, or any repurchase, redemption or other acquisition by the
Company of any outstanding shares of capital stock or other securities of, or
other ownership interests in, the Company;

                        c.            any amendment of any material term of any
outstanding security of the Company;

                       d.            any incurrence, assumption, amendment or
guarantee by the Company of any indebtedness for borrowed money, or any foreign
currency, hedging, financial derivatives or similar transactions, other than in
the ordinary course of business and consistent with past practices;

                        e.            any creation or assumption by the Company
of any Lien, other than Permitted Liens, on any asset of the Company;

                        f.            any transaction or commitment made, or any
contract or agreement entered into, by the Company relating to its assets or the
Business (including the acquisition or disposition of any assets), in either
case, material to the Company, other than transactions and commitments in the
ordinary course of business consistent with past practices and those
contemplated by this Agreement;

 

 

 

                        g.            any material change in any method of
accounting or accounting practice by the Company.

                       h.            any payment, discharge or satisfaction of
any material claim, liability or obligation, except in the ordinary course of
business or pursuant to the terms of any Material Contract;

                         i.            any material modification to a Material
Contract;

                         j.            except as required under applicable law
or pursuant to existing agreements, any grant of any severance or termination
pay to any director, officer or employee of the Company, increase in
compensation, bonus or other benefits payable under any severance or retirement
or termination pay policies of the Company, entering into of any employment,
deferred compensation or other similar agreement (or any amendment to any such
existing agreement) with any director, officer or employee of the Company or
adoption of any new Employee Plan or modification of any Employee Plan, in the
case of each of clauses (i) through (iv), other than in the ordinary course of
business consistent with past practices; or

                       k.            any disposal or lapse of any rights to the
use of any Intellectual Property Right, which would have a Company Material
Adverse Effect.

 

13.                          No Undisclosed Material Liabilities. There are no
liabilities or obligations of the Company of any kind, other than:

 

                       a.            liabilities or obligations disclosed or
provided for in the Balance Sheet or the notes thereto;

                       b.            liabilities or obligations incurred in the
ordinary course of business since the Balance Sheet Date;

                        c.            liabilities or obligations under this
Agreement; and

                       d.            other liabilities or obligations which in
the aggregate would not have a Company Material Adverse Effect.

 

14.                          Litigation. As of the date of this Agreement, there
is no judicial or administrative action, suit or proceeding pending, or to the
Knowledge of Seller, threatened against the Company or relating to the Business,
any of the Company’s properties or any of the officers or directors of such
companies before any court or arbitrator or before or by any Governmental
Authority that would, individually or in the aggregate, have a Company Material
Adverse Effect. The Company is not subject to any judgment, order or decree that
would result in a Company Material Adverse Effect.

 

15.                          Taxes. The Company has also separately filed all
material Tax Returns that it was required to file for each taxable period. All
such Tax Returns were timely filed, correct and complete in all material
respects and were prepared in substantial compliance with all applicable laws
and regulations. The Company has paid all material Taxes shown or required to be
shown on such separate Tax Returns.

 

                    a.               There are no Liens for Taxes (other than
Taxes not yet due and payable) upon any of the assets of the Company.

                    b.               The Company has withheld and paid all
employment, sales, use and other Taxes required to have been withheld and paid
in connection with any amounts paid or owing to any employee, independent
contractor, creditor or other third party.

                     c.               There is no pending or any threatened
dispute or claim concerning any material Tax liability of the Company for any
taxable period during which the Company was a member of the Seller’s Affiliated
Group.

 

16.                          Certain Business Practices. Neither the Company nor
any of its directors, officers employees or any other person authorized to act
on behalf of the Company has used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, made any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds, violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment to any foreign or domestic government
official or employee from corporate funds.

 

17.                          Environmental Matters. Except as to matters that
would not have a Company Material Adverse Effect:

 

i.         no complaint has been filed, no penalty has been assessed, and no
third-party investigation, claim, suit, proceeding or review is pending or is
threatened by any Governmental Authority or other Person against the Company
and, in each case, alleging or relating to any violation by the Company of any
Environmental Law;

ii.        the Company is in compliance with all Environmental Laws and has
obtained and is in compliance with all permits, licenses, franchises,
certificates, approvals and other similar authorizations of any Governmental
Authority (collectively, “Environmental Permits”) required by Environmental Laws
to conduct the Business;

 

18.                         Compliance With Laws and Court Orders. The Company
is in compliance with all, and is not under investigation with respect to
applicable Laws.

19.                         Employee Matters. The Company is in compliance in
all material respects with all applicable Laws respecting employment and
employment practices, terms, and conditions of employment, and wages and hours
and is not engaged in any unfair labor practice.

 

20.                          Title to Assets; Liens. The Company has good title
to all the properties and assets reflected in the Balance Sheet and all assets
purchased by the Company since the Balance Sheet Date free and clear of all
Liens (other than Permitted Liens). At the time of the Closing, the assets of
the Company, taken together with the rights and benefits to Buyer arising under
the Related Agreements, shall be adequate in all material respects to allow
Buyer at such time to conduct the Business substantially as it is currently
being conducted.

 

 

 

21.                          Material Contracts. The Company is not a party to
or bound by any agreement or contract except as disclosed.

 

                    a.               Each agreement, contract, plan, lease,
arrangement or commitment required to be disclosed pursuant to this Section
(collectively, “Material Contracts”) is a valid and binding agreement of the
Company and is in full force and effect, and none of the Company or, to the
Knowledge of Seller, any other party thereto is in default or breach in any
respect under the terms of any such agreement, contract, plan, lease,
arrangement or commitment.

 

22.                      Insurance. Seller has made available to Buyer copies of
all insurance policies providing coverage in favor of the Company or any of its
properties, including “all risk” insurance policies (collectively, the
“Insurance Policies”). There are no material claims by the Company pending under
any of the Insurance Policies as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or in respect of which such
underwriters have reserved their rights. As of the date hereof, all Insurance
Policies are in full force and effect, all premiums due thereon have been paid
and the Company is in compliance in all material respects with the terms and
provisions of the Insurance Policies.

 

23.                      Intellectual Property. No Company Intellectual Property
Right is subject to any outstanding judgment, injunction, order, decree or
agreement restricting the use thereof by the Company or restricting the
licensing thereof by the Company to any Person.

 

                    a.               Except as expressly disclosed to Buyer, the
Company has the sole and exclusive right to use the Company Intellectual
Property Rights, and no consent of any third party is required for the use
thereof by the Company following additional Intellectual Property Rights other
than the Company Intellectual Closing. To the Knowledge of Seller, no claims
have been asserted by any person challenging the use of any Company Intellectual
Property Rights, or challenging or questioning the validity or effectiveness of
any such license or agreement. No Property Rights are necessary or material to
the conduct of the Business.

 

3.       Representations and Warranties of Buyer

Buyer hereby makes the following representations and warranties to the Sellers
as of the date hereof (except to the extent expressly relating to a specific
date, in which event such representation or warranty shall be made as of such
date), which shall be unaffected by any investigation heretofore or hereafter
made.

1.                             Corporate Existence and Power. Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has all corporate powers required
to carry on its business as now conducted.

 

2.                             Corporate Authorization. The execution, delivery
and performance by Buyer of this Agreement and each Related Agreement to which
it is a party and the consummation by Buyer of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate and
shareholder action by Buyer. Buyer has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly executed and delivered by Buyer and, assuming due and valid
authorization, execution and delivery thereof by each Seller party thereto, this
Agreement is a valid and binding obligation of Buyer, enforceable in accordance
with its terms and conditions.

 

3.                             Governmental Authorization. The execution,
delivery and performance by Buyer of this Agreement and each Related Agreement
and the consummation by Buyer of the transactions contemplated hereby and
thereby require no action by or in respect of, or filing with, any Governmental
Authority

 

4.                             Noncontravention. The execution, delivery and
performance by Buyer of this Agreement and the consummation by Buyer of the
transactions contemplated hereby do not and will not contravene or conflict with
the articles of incorporation or bylaws of Buyer, assuming compliance with the
matters referred to in Section 4.03, contravene or conflict with or constitute a
violation of any provision of any Law binding upon or applicable to Buyer,
result in a violation or a breach of, or constitute a default or require any
consent under or give rise to a right of termination, cancellation or
acceleration of any right or obligation of Buyer or to a loss of any benefit to
which Buyer is entitled under any provision of any note, bond, mortgage,
indenture, lease, agreement, contract, obligation or other instrument to which
Buyer is bound, or any license, permit or other similar authorization held by
Buyer.

 

5.                             Litigation. As of the date of this Agreement,
there is no judicial or administrative action, suit or proceeding pending, or to
the knowledge of Buyer, threatened against Buyer before any Governmental
Authority which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.

 

4.       Covenants of the Sellers

Each of the Sellers agrees that:

1.                             Conduct of the Company. Except as expressly
contemplated by this Agreement or as otherwise consented to by Buyer in writing,
during the period from the date hereof and continuing, each of the Sellers shall
cause the Company to:

 

                       a.            conduct its business in the usual, regular
and ordinary course consistent with past practices;

                       b.            not mortgage, pledge, sell or dispose of
any assets with a value of $3,000 or more in the aggregate, and not waive,
release, grant, transfer or permit to lapse any Company rights of value in
excess of $5,000 in the aggregate;

                        c.            comply in all material respects with all
provisions of any Material Contracts to which the Company is a party;

 

 

 

 

                       d.            not take any action that would result in
the representation set forth in Section 3.10(k) being untrue;

                        e.            not enter into any agreement or
understanding with any other Person containing any exclusivity, non-competition
or similar provisions that would materially restrict the ability of the Company
to compete;

                        f.            not adopt or propose any change in its
organizational documents (including bylaws); and

 

2.                             Access to Information; Confidentiality.

 

3.                                                

                       a.            After the Closing, Seller will hold, and
will use their best efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of law, all confidential documents and information
concerning the Company, except to the extent that such information can be shown
to have been previously known on a nonconfidential basis by either Seller, in
the public domain through no fault of Sellers or their Affiliates or later
lawfully acquired by any Seller from sources other than those related to its
prior ownership of the Company. The obligation of Sellers and their Affiliates
to hold any such information in confidence shall be satisfied if they exercise
the same care with respect to such information as they would take to preserve
the confidentiality of their own similar information.

                       b.            On and after the Closing Date, Seller will
afford, promptly to Buyer and its agents reasonable access to its books of
account, financial and other records (including accountant’s work papers),
information, employees and auditors to the extent reasonably necessary for Buyer
in connection with any audit, investigation, dispute or litigation (other than
any dispute or litigation involving either of the Sellers) relating to the
Business; provided that any such access by Buyer shall be conducted during
normal business hours and shall not unreasonably interfere with the conduct of
the business of the Sellers, Buyer shall bear all of the out-of-pocket costs and
expenses (including reasonable attorneys’ fees, but excluding reimbursement of
Seller for general overhead, salaries and employee benefits) reasonably incurred
in connection with the foregoing.

                               

4.                             Notices of Certain Events. From the date hereof,
Seller shall promptly notify Buyer of:

 

                       a.            any actions, suits, claims, investigations
or proceedings commenced against the Company or in respect of which the Company
has an indemnification obligation and as to which Seller has Knowledge that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.12.

 

5.       Covenants of Buyer

Buyer agrees that:

1.                             Confidentiality. Prior to the Closing Date and
after any termination of this Agreement, Buyer and its Affiliates will hold, and
will use their best efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence all confidential documents and information concerning the Company
furnished to Buyer or its Affiliates in connection with the transaction
contemplated by this Agreement.

 

2.                             Trademarks; Tradenames. Buyer shall not permit
the Company to use any of the marks or names of Seller that the parties agree
shall belong to Seller after closing.

 

6.       Covenants of Buyer and the Sellers

Buyer and the Sellers agree that:

1.                             Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, Buyer and the Sellers will use their
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary or desirable under applicable laws and regulations
to consummate the transactions contemplated by this Agreement. Seller and Buyer
shall, and the Sellers shall cause the Company prior to the Closing, and Buyer
shall cause the Company after the Closing, to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement.

 

2.                             Public Announcements. The parties agree to
consult with each other before issuing any press release or making any public
statement with respect to this Agreement or the transactions contemplated hereby
and, except for any press releases and public announcements the making of which
may be required by applicable law or any listing agreement with any national
securities exchange, will not issue any such press release or make any such
public statement prior to such consultation..

 

3.                             Operational Agreement. Both parties agree that
within 90 days of closing an operational partnership agreement shall be in
place, inclusive of employment agreements for principal officers of the Seller.
Buyer and Seller have to date negotiated most of the terms of the agreement and
will use their best faith efforts to complete and ratify said agreement. In the
event of a failure to complete an agreement Seller retains the right to purchase
the shares sold to the Buyer for an equal amount of consideration expended by
the Buyer.

 

7.       Conditions to Closing



 

 

 

1.                             Conditions to Obligations of Buyer and the
Sellers. The obligations of Buyer and the Sellers to consummate the Closing are
subject to the satisfaction of the following conditions:

 

                       a.            no provision of any Law shall prohibit the
consummation of the Closing;

                       b.            there shall not be in effect any Law
enacted, enforced, promulgated, issued or deemed applicable to the transactions
contemplated hereby of any Governmental Authority that makes illegal or
otherwise materially restrains or prohibits the consummation of the transactions
contemplated hereby.

 

2.                             Conditions to Obligation of Buyer. The obligation
of Buyer to consummate the Closing is subject to the satisfaction of the
following further conditions:

 

                       a.            the Seller shall have performed or complied
with in all material respects all of the covenants and agreements required to be
performed by it on or prior to the Closing Date under this Agreement, and the
representations and warranties of the Seller set forth in this Agreement shall
be true at and as of the Closing Date as if made at and as of such time (except
as to any representation or warranty which speaks as of a specific date, which
must be true as of such date;

                       b.            there shall not have occurred any Company
Material Adverse Effect after the date hereof which is continuing on the Closing
Date;

                        c.            Buyer shall have received all documents it
may reasonably request relating to the existence of the Seller and the authority
of the Seller for this Agreement, all in form and substance reasonably
satisfactory to Buyer; and

 

3.                             Conditions to Obligation of the Sellers. The
obligation of the Sellers to consummate the Closing is subject to satisfaction
of the following further conditions:

 

                       a.            Buyer shall have performed or complied with
in all material respects all of the covenants and agreements required to be
performed by it on or prior to the Closing Date under this Agreement, and the
representations and warranties of Buyer set forth in this Agreement shall be
true at and as of the Closing Date as if made at and as of such time (except as
to any representation or warranty which speaks as of a specific date, which must
be true as of such date); and

                       b.            the Seller shall have received all
documents it may reasonably request relating to the existence of Buyer and the
authority of Buyer for this Agreement, all in form and substance reasonably
satisfactory to the Sellers.

 

8.       Survival; Indemnification

 

1.                             Survival. Except as specifically set forth below,
the representations and warranties of the parties hereto contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing until the first anniversary of the
Closing Date. The covenants and agreements of the parties hereto contained in
this Agreement or in any certificate or other writing delivered pursuant hereto
or in connection herewith shall survive the Closing indefinitely or for the
shorter period explicitly specified therein, except that for such covenants and
agreements that survive for such shorter period, breaches thereof shall survive
indefinitely or until the latest date permitted by law. Notwithstanding the
preceding sentences, any breach of representation, warranty, covenant or
agreement in respect of which indemnity may be sought under this Agreement shall
survive the time at which it would otherwise terminate pursuant to the preceding
sentences, if notice of the inaccuracy or breach thereof giving rise to such
right of indemnity shall have been given to the party against whom such
indemnity may be sought prior to such time.

 

2.                             Indemnification. Effective at and after the
Closing, Seller hereby indemnifies Buyer and its Affiliates against and agrees
to hold each of them harmless from any and all damage, loss and expense
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses and any fines or penalties imposed) (“Damages”, which shall not
include amounts subject to indemnification by the Sellers) actually suffered by
Buyer or any of its Affiliates arising out of any misrepresentation or breach of
representation or warranty (each such misrepresentation and breach, a “Warranty
Breach”) or breach of covenant or agreement made or to be performed by the
Sellers pursuant to this Agreement.

 

                       a.            Effective at and after the Closing, Buyer
hereby indemnifies Seller and its Affiliates against and agrees to hold each of
them harmless from any and all Damages actually suffered by Seller or any of its
Affiliates arising out of any Warranty Breach or breach of covenant or agreement
made or to be performed by Buyer pursuant to this Agreement.

 

3.                             Procedures. The party seeking indemnification
under Section 10.02 (the “Indemnified Party”) agrees to give prompt notice to
the party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any claim, or the commencement of any suit, action or proceeding
(“Claim”) in respect of which indemnity may be sought under such Section and
will provide the Indemnifying Party such information with respect thereto that
the Indemnifying Party may reasonably request. The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have adversely affected the
Indemnifying Party.

 

                       a.            The Indemnifying Party shall be entitled to
participate in the defense of any Claim asserted by any third party (“Third
Party Claim”) and, subject to the limitations set forth in this Section, shall
be entitled to assume the control of and appoint lead counsel for such defense,
in each case at its expense.

                       b.            If the Indemnifying Party shall assume the
control of the defense of any Third Party Claim in accordance with the
provisions of this Section 10.03, the Indemnifying Party shall obtain the prior
written consent of the Indemnified Party (which shall not be unreasonably
withheld, delayed or conditioned) before entering into any settlement of such
Third Party Claim, but only if the

 

 

 

settlement does not release the Indemnified Party from all liabilities and
obligations with respect to such Third Party Claim or if the settlement imposes
injunctive or other equitable relief against the Indemnified Party, and the
Indemnified Party shall be entitled to participate in the defense of such Third
Party Claim and to employ separate counsel of its choice for such purpose. The
fees and expenses of such separate counsel shall be paid by the Indemnified
Party. The Indemnifying Party shall have no indemnification obligations with
respect to any Third Party Claim that shall be settled by the Indemnified Party
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, delayed or conditioned.

                        c.            Each party shall cooperate, and cause
their respective Affiliates to cooperate, in the defense or prosecution of any
Third Party Claim and shall furnish or cause to be furnished such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials or appeals, as may be reasonably requested in connection
therewith. The Indemnified Party shall keep the Indemnifying Party fully
informed of the defense of any Third Party Claim conducted by such Indemnified
Party.

                       d.            Each Indemnified Party shall use reasonable
efforts to collect any amounts available under insurance coverage, or from any
other Person alleged to be responsible, for any Damages payable under Section
10.02.

 

4.                             Knowledge. Notwithstanding anything in this
Agreement to the contrary, the rights of the parties to indemnification based on
the representations and warranties set forth in this Agreement shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) about the accuracy or inaccuracy of or
compliance with, any such representation or warranty.

 

9.       Termination

 

1.                             Grounds for Termination. This Agreement may be
terminated at any time prior to the Closing:

 

                       a.            by mutual written agreement of Seller and
Buyer;

                       b.            by either Seller or Buyer if consummation
of the transactions contemplated hereby would violate any nonappealable final
order, decree or judgment of any Governmental Authority having competent
jurisdiction; or

                        c.            by Buyer if Seller shall have filed a
petition for relief under the Bankruptcy Code prior to the Closing or an
involuntary petition for relief under the Bankruptcy Code is filed against
Seller prior to the Closing by any party other than (x) Buyer or its Affiliates
or (y) any Person acting at the direction of or in concert with Buyer or its
Affiliates and such petition is not dismissed prior to the Closing;

 

The party desiring to terminate this Agreement pursuant to clauses of this
Section 11.01 shall give notice of such termination to the other party.

2.                             Effect of Termination. If this Agreement is
terminated as permitted by Section 11.01, such termination shall be without
liability of any party (or any stockholder, director, officer, employee, agent,
consultant or representative of such party) to any other party to this
Agreement; provided that if such termination shall result from either party’s
willful failure to fulfill a condition to the performance of the obligations of
the other party, failure to perform a covenant set forth in this Agreement or
breach of any representation or warranty or agreement contained herein, such
failing or breaching party shall be fully liable for any and all Damages
incurred or suffered by the other party as a result of such failure or breach.
The provisions of Section 6.01, 12.03, 12.05, 12.06 and 12.07 shall survive any
termination hereof pursuant to Section 11.01.

 

10.    Miscellaneous

 

1.                             Notices. All notices and other communications
hereunder shall be in writing (including facsimile transmission, with
confirmation of receipt) and shall be deemed to have been duly given when
delivered personally or by facsimile, when received by the addressee, if sent by
Express Mail, Federal Express or other express delivery service (receipt
requested), or three business days after being sent by registered or certified
mail, return receipt requested, in each case to the other party at the following
addresses (or to such other address for a party as shall be specified by like
notice, provided that notices of a change of address shall be effective only
upon receipt thereof) provided that any communication by facsimile shall be
confirmed by a copy sent via overnight mail to the physical address of the
recipient set forth above. All such notices, requests and other communications
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5 p.m. in the place of receipt and such day is a Business Day
in the place of receipt. Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding Business Day
in the place of receipt.

 

2.                             Amendments and Waivers. Any provision of this
Agreement may be amended or waived only if such amendment or waiver is in
writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective.

 

                       a.            No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

3.                             Expenses. Except as otherwise provided herein,
all costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such cost or expense.

 

 

 

 

4.                             Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto.

 

5.                             Governing Law. This Agreement shall be governed
by and construed in accordance with the laws and courts of the State of Nevada,
without regard to the conflicts of law rules of such country.

 

6.                             Jurisdiction. The parties hereto agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the State of Nevada. In any such suit,
action or proceeding each party irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.

 

7.                             Counterparts; Effectiveness; Third-Party
Beneficiaries. This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.

 

8.                             Entire Agreement. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.

 

9.                             Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic and legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to affect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

    By: /s/ Robert Coleridge /s/ Arnie De Witt III Name: Robert Coleridge Name:
ARNIE DE WITT III

Title: President

INDIE GROWERS ASSOCIATION INC.

Shareholder

Indie Growers Union LLC

 

 

   

 

By:

/s/ John Moreno By: /s/ John Moreno Name: JOHN MORENO Name: John Moreno

Shareholder

Indie Growers Union LLC

Title: Authorized Signatory for all units

INDIE GROWERS UNION LLC

 

 

 

 

 

 

 

 

 

 

 

Attachment A

 

This agreement was made by and amongst Michelle & John Moreno care of Indie
Growers Union (hereinafter referred to as “Indie Growers Union/MJ
Exchange.org”), Colorado & Washington State Medical Dispensaries (hereinafter
referred to as “MMJ DISPENSORIES”) and Arnie Dewitt III (hereinafter referred to
as “Dewitt Sales Inc.” DBA Kung Fu Vapes) is made in reference to the following
facts listed below.

 

IGU, MMJ Dispensaries, & Kung Fu Vapes have organized and are presently
conducting business for the purpose of which is (IGU) mixed media marketing,
promotion and publishing of HD Content, “The Green Factory”, the recording and
production of compact discs pertaining to the score of The TV Show, records,
merchandise and custom specialty merchandise music & any film related items or
major network submission of the Green Factory, CD/DVD of soundtrack, artwork,
and the like, artist/celebrity management, marketing and direction, television
and film specials. (MMJ Dispensaries) Consulting, Building of and servicing of
Grow Operations, Grow Equipment Sales and Acquisition, Distribution Points In
state. (IGU) Unionization of All Indie Growers in Washington State, Colorado and
each state of the USA. Approved Washington State Licensing Operation Set Up &
SOP consolation, Clandestine Farming, Grower Training, Washington State
Inventory Tracking Software Integration, Armed Logistical Transport, 200 Master
Strains, Grow Operation CAD Presentations, Media marketing to all cannabis
Industry IGU members. Exclusive Sales and Service agreement covering The entire
United States for Kung Fu Vape Pens, V Hit and G Hit Product line, import and
distribution from China to America, full servicing and warranty of Vape pen
products for Cannabis and in store servicing of Vape Pen Clients. The referenced
business conducted by Indie Growers Union & Dewitt Sales Inc. own equipment,
business connections, and R & D, time and Industry connections invested by Indie
Growers Union & Dewitt Sales Inc. over 8 years of doing business (Under Radar)
in addition Indie Growers Union & Dewitt Sales Inc. MMJ Dispensaries has agreed
to accept a buyout and or leasing of its license & brand for a Commission from
IGU. This will entitle IGU & Dewitt Sales Inc. to funds generated from MMJ
DISPENSORIES, Infrastructure, employees, managers, accountant/book keeper, or
any of its DBA’s and real property. As agreed once the $50,000 good faith has
been paid to IGU, All acquired MMJ Dispensaries in our union agree to allow IGU
Operational Authority to Inventory Audit, Gap Audit, DOR Records, Internal Books
and Weekly Deposit verification, and installation of IP Cameras for IGU &
Investment Group. In order to accommodate daily operations of MMJ Dispensaries,
Indie Growers Union & Dewitt Sales Inc. for accounting purposes and maintaining
of funds for the said business, the parties will be required to Operate under
Indie Growers Union LLC, a Washington Based LLC with no personal liability, that
will be activated by 2/29/2014. This will help prepare for MMJ DISPENSORIES
Union members and Public Roll out of Indie Growers & MJ Exchanage.org and to
execute the business now being conducted by said Pre Incorporation , and hereby
carry out their expressed desires and intentions and to jointly contribute as
hereinafter set forth, in order to commence and continue the same. All marijuana
retail and other licenses and contracts past, present and future held by Indie
Growers Union LLC. will also be vended in.

 

Based upon the foregoing recital of fact all of which are incorporated herein by
reference and mutual promises, terms and conditions hereinafter set forth the
parties agree as follows.

 

The parties hereby associate with one another to form a Washington State Based
Entity (hereinafter referred to as the “corporation”) under and pursuant to the
laws of the state of Washington with the following characteristics.

 

The name of the corporation shall be “Indie Growers Union which may conduct
business in any similar or different name at the determination of the board of
directors, including but not limited to the use of the name or names associated
with “North West Dream Makerz, Indie Growers Union, MMJ Dispensories, Dewitt
Sales Inc Incorporated and dot.com.

 

 

LIST of ASSETS

Indie Growers UNION LLC

DBA Indie Growers Association

Date: March 15th, 2014

UBI Number: 603-380-361

 

 

CORPORATE PROPERTY

DeWitt Sales

MMJ Dispensaries

Kung Fu Vapes

 

 

 

 

 

 

 

 

Attachment B

SHARE ALLOCATION

Indie Growers Association

Total shares: 87,500,000

 

John Moreno,

90% or 74,375,000 shares

 

Arnie DeWitt III,

10% or 8,750,000 shares

 

Michelle Moreno

5% or 4,375,000 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment C

 

BOARD OF DIRECTORS

2014 - 2015

Indie Growers Association

 

EXECUTIVE TEAM

Arnie DeWitt III, President & CFO

John Moreno, Vice President of Operations

Robert Coleridge CTO

 

DIRECTORS

Michelle Moreno Director of Community Outreach

TBA

 

 

 

 

